In re Danny M. McMellon, applying for certiorari, or writ of review, to the Court of *1188Appeal, Second Circuit. Parish of DeSoto. 397 So.2d 31.
Denied.
CALOGERO, J., would grant the writ.
DENNIS, J., would grant the writ. Acts 220 and 347 of the 1979 Regular Session do not constitute interpretative legislation because they represent changes in the law. Furthermore, the changes cast doubt on the constitutionality of R.S. 32:1479(3) which now appears to delegate broad legislative functions to the judiciary.